Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a metal oxide film over and in contact with the second insulating film by a sputtering method in an atmosphere containing oxygen” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a metal oxide film over and in contact with the first insulating film by a sputtering method in an atmosphere containing oxygen” when taken in combination with all the remaining limitations of the independent claim.

US 2015/0263141 A1 (“Yamazaki”) and US 2014/0042419 A1 (“Okumoto”) are hereby cited as the closest prior art. Figure 1-4 of Yamazaki discloses an oxide semiconductor layer (54, para 138),  first insulating film (53, para 138), second insulating film (56, para 138),  metal oxide film (61 before etching, para 172 and material in para 127), first gate electrode (60, 61), third insulating film (64) and Fig. 2 of Okumoto discloses sputtering.
However, the above prior arts by themselves or in combination with other arts does not teach the above stated limitations for claim 1 or claim 5. Thus, the applicant’s claims are determined to be novel and non-obvious.
claims 1 and 5 are allowed.
Dependent claims 2-4 are allowed as those inherit the allowable subject matters from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/WASIUL HAIDER/Examiner, Art Unit 2819